DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed on 01/14/2021 has been entered. Claims 1-7 have been canceled and Claims 10-13 have been newly added. Thus, Claims 8-13 are currently pending and are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent application publication numbers US2017/0058173A1 (US’173; cited in IDS 01/14/2021) and US2017/0058174A1 (US’174; cited in IDS 01/14/2021).
	Regarding Claim 8, US’173 (Tables 10-11) and US’174 (Table 2, working fluid # 18) teach a composition comprising (E)-1,2-difluoroethylene (1132(E)) and 1,1,1,2-tetrafluoroethane (134a).
	Regarding Claim 9, the claimed content of TFP is not given patentable weight because TFP is as an alternative component to 1132(E) in the composition of Claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2015/0322317A1 (US’317).
	Regarding Claims 8 and 11, US’317 teaches compositions used in the fields of refrigeration, blowing agents, solvents and aerosols ([0001]), the compositions comprising HFO-1234y (2,3,3,3-tetrafluororopropene) ([0007]) and at least one additional compound chosen from HFO-1234ze, HFC-245cb, HFC-245eb, HFC-245fa, HFC-23, HFC-134a (1,1,1,2-tetrafluoroethane), HFC-143a, HFC-236fa, HCFC-244bb, HCFC-244db, HFO-1132a (1,2-difluoroethylene), HFO-1223 (3,3,3-trifluoropropyne), HFO-1225zc, HFO-1225ye, HCFO-1232xf and HFO-1243zf ([0010], [0042], [0047] and [0048]). Even though silent, a skilled artisan would 
	Regarding Claims 9-10 and 12-13, US’317 teaches that the above additional compound is present at an amount of at most 1% by weight of the composition ([0011]). 
The difference between US’317 and the instant claim is that the instant claims are drawn to a composition comprising (E)-1,2-difluoroethylene (R-1132(E)) and one or more compounds selected from the group consisting of 3,3,3-trifluoropropyne (TFP), propyne, and 1,1,1,2-tetrafluoroethane (R-134a) or a composition comprising (E)-1,2-difluoroethylene (R- 1132(E)), 3,3,3-trifluoropropyne (TFP), and 1,1,1,2-tetrafluoroethane (R-134a) whereas US’317 teaches a composition comprising a finite number of one or more compounds that include the instantly claimed (E)-1,2-difluoroethylene (R- 1132(E)), 3,3,3-trifluoropropyne (TFP), and 1,1,1,2-tetrafluoroethane (R-134a). Therefore, a skilled artisan would have had reason to try a combination of US’317's finite number of compounds with a reasonable expectation of success that at least one would work.
MPEP § 2143 states that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and 
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain a composition comprising (E)-1,2-difluoroethylene (R-1132(E)) and one or more compounds selected from the group consisting of 3,3,3-trifluoropropyne (TFP), propyne, and 1,1,1,2-tetrafluoroethane (R-134a) or a composition comprising (E)-1,2-difluoroethylene (R- 1132(E)), 3,3,3-trifluoropropyne (TFP), and 1,1,1,2-tetrafluoroethane (R-134a) because US’317 teaches a composition comprising a finite number of one or more compounds that include (E)-1,2-difluoroethylene (R- 1132(E)), 3,3,3-trifluoropropyne (TFP), and 1,1,1,2-tetrafluoroethane (R-134a) as instantly claimed.
As set forth above, US’317 teaches that the compositions possess various applications in in the fields of refrigeration, blowing agents, solvents and aerosols, and thus a skilled artisan would have been motivated to try a combination of US’317’s compounds, including (E)-1,2-difluoroethylene (R- 1132(E)), 3,3,3-trifluoropropyne (TFP), and 1,1,1,2-tetrafluoroethane (R-134a), with a reasonable expectation of success in obtaining the claimed compositions with industrial applications.

Conclusion
	Claims 8-13 are rejected and no claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622